Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-8, 12, 15-18, 20-22, 24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re the claims, the claims are replete with the term “type”, which is an indefinite term.  See MPEP 2173.05(b)(III)(E).  Some examples include “first applying-type gas barrier layer”, “second applying-type gas layer”, and “a single type of material”.  Is the layer a gas layer, or a layer that can function as a gas layer?  These are some of the claims, where the term “type” can be found: Claims 1-3, 5-8, 12, 16, 17, and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (6,239,210) [Kim].
Re Amended Claim 1, Kim – a barrier composition for a bag – discloses a sheet [Fig. 3] comprising: a plurality of films layered in the sheet comprising a first film [top film, Fig. 2] including a first base- material layer [12], which is coated [14] with a first applying-type gas barrier layer [16, Col. 5 Lines 6-10] and made of a single type of material having a heat-sealing property [Col. 6 Line 64 to Col. 7 Line 1] and a second film [bottom, Fig. 2] including a second base-material layer [12], which is coated [14] with a second applying-type gas barrier layer [16] and made of a single type of material that is a same type of material as the first base-material layer, wherein: the first film and the second film are attached to each other by heat sealing [19, Col. 6 Line 64 to Col. 7 Line 1]; a gas enclosing portion, which is partially non-attached and in which gas is able to be enclosed, is formed between the first film and the second film; and the sheet is suitably used in a flexible container [pouch, Col. 7 Lines 1-7].

    PNG
    media_image1.png
    297
    605
    media_image1.png
    Greyscale

Re Amended Claim 2, Kim discloses the gas enclosing portion is formed so as to be sandwiched between the first applying-type gas barrier layer of the first film and the second applying-type gas barrier layer of the second film [Fig. 2].
Re Amended Claim 3, Kim discloses each of surfaces of the first base-material layer [12] is coated with the first applying-type gas barrier layer [16], and/or each of surfaces of the second base-material layer [12] is coated with the second applying-type gas barrier layer [16, Figs. 2 and 3].
Re Amended Claim 4, Kim discloses the gas enclosing portion is formed so as to be sandwiched between the first base-material layer [12] of the first film and the second base-material layer [12] of the second film [Fig. 2].
Re Amended Claim 5, Kim discloses the first base-material layer has a configuration in which a plurality of layers made of the single type of material are laminated, and the first applying-type gas barrier layer is formed between the laminated layers of the first base-material layer; and/or the second base-material layer has a configuration in which a plurality of layers made of the single type of material that is a 
Re Amended Claim 6, Kim discloses a surface of the first base-material layer on a side of the first base-material layer on which the gas enclosing portion is not formed is coated with the first applying-type gas barrier layer; a surface of the second base-material layer on a side of the second base-material layer facing the first base-material layer is coated with the second applying-type gas barrier layer; and the gas enclosing portion is formed so as to be sandwiched between the first base- material layer and the second applying-type gas barrier layer [Figs. 2 and 3].
Re Amended Claim 7, Kim discloses a surface of the first base-material layer on a side of the first base-material layer facing the second base-material layer is coated with the first applying-type gas barrier layer; a surface of the second base-material layer on a side of the second base-material layer on which the gas enclosing portion is not formed is coated with the second applying-type gas barrier layer; and the gas enclosing portion is formed so as to be sandwiched between the first applying- type gas barrier layer and the second base-material layer [Figs. 2 and 3].
Re Amended Claim 8, Kim discloses the first applying-type gas barrier layer of the first film and the second applying-type gas barrier layer of the second film are applied to a portion other than heat sealing portions attached to each other by the heat sealing [adhesive 14, Figs. 2 and 3].
Re Amended Claim 12, Kim discloses a sheet [Fig. 3] comprising: a plurality of films layered in the sheet comprising a first film [top film, Fig. 2] including a first base- 
Re Amended Claim 18, Kim discloses wherein the first film and the second film each have a configuration that does not include a vapor depositing layer [Col. 7 Lines 8-19].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Amended Claim 12 above in view of Beer (6,003,670).
Re Amended Claim 15, Kim does not expressly disclose that the function layer is a medium printing layer.  However, Beer – a flexible resistant package – discloses the outer layer [Beer, 40] is a medium printing layer [Beer, 44, Col. 4 Lines 1-16].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses how to add printing to the outer layer of the container.  See MPEP 2143 (I)(A) and (C).  One of ordinary skill would be able to modify the outer layer of the Kim container to have printing; before the effective filing date of the invention with predictable and obvious results, as “Such printing is accomplished by using conventional printing inks applied to the inner surface 40A of the layer 40.” [Beer, Col. 4 Lines 6-8]
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Amended Claim 1 above in view of Suzuki (2005/0031812).
Re Amended Claim 16, Kim does not expressly disclose that the first film has a configuration that does not include layers other than the first applying-type gas barrier layer, and the first base-material layer; and the second film has a configuration that does not include layers other than the second applying-type gas barrier layer and the second base-material layer.  However, Suzuki – a packaging bag – discloses the container [Suzuki, 1] only has a first applying-type gas barrier layer [Suzuki, top 2b], and the first base-material layer [Suzuki, top 2a]; and the second film has a configuration with only the second applying-type gas barrier layer [Suzuki, bottom 2b] and the second .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Amended Claim 1 above in view of Widiger et al. (4,247,584) [Widiger].
Re Amended Claim 17, Kim does not expressly disclose that the 1st applying-type gas barrier layer, and the second applying gas barrier layer each have a thickness that is less than 20% of a thinnest monolayer of the first base-material layer or the second base-material layer.  However, Widiger – a sheet composition for a container – discloses a base-layer [Widiger, 16] and a gas barrier layer [Widiger, 14] in which the gas barrier layers each have a thickness [Widiger, Col. 4 Lines 2-5].
Kim in view of Widiger discloses the claimed invention for amended Claim 17, except for the gas layer thickness is less than 20% of a thinnest monolayer of the first base-material layer or the second base-material layer.  The core layer [Widiger, 14] can be between 0.3 to 0.5 mils, while 20% of the thickness of the base layer would be between 0.2 and 0.28 mils.  The examiner notes the core layer thickness approaches the 20% of the base layer thickness.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the gas barrier layer of the Kim container to be within 0.2 to 0.3 mils, or the 20% of the base layer thickness, before the effective filing date of the .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 20-22, 24, and 26-28 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 20, the prior art discloses most of the claimed invention regarding flexible containers with accommodation regions.  However, the prior art does not expressly disclose that the second film is arranged on an inner side of the first film, with gas enclosed in the gas enclosing region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736